PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/674,744
Filing Date: 11 Aug 2017
Appellant(s): Walther et al.



__________________
Steven G. Parmelee
Fitch, Even, Tabin, & Flannery LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Rejections of Claims 1-2, 4-8, 10, and 12-13 under pre-AIA  U.S.C. 103(a) as being unpatentable over US Pub. No. 2010/052274 to West et al. in view of GB 2458115 to Su; and Claims 1-2, 5, 10, and 12-13 as being unpatentable over US Pub. No. 2003/0106969 to Dillon et al. in view of GB 2458115 to Su.

	Argument [1]: “Claim 1 specifies, “An intravenous (IV) pole assembly” that comprises “an IV pole,” “an IV pole base,” and “an IV pole coupler formed central to the base footing and that is connected to the IV pole such that the IV pole extends outwardly perpendicularly.” The
Examiner offers two separate rejections of claim 1, one relying on West and the other relying on Dillon as primary references that teach an IV pole. With all due respect, the Examiner errs in these regards.
Intravenous poles are so named because they serve to hold bags of intravenous fluids that are to be administered to a patient intravenously. The word “intravenous” unambiguously refers to “situated, performed, or occurring within or entering by way of a vein.” Claim 1 is clearly limited to such a structure. 
By way of sharp contrast, neither of the Examiner’s primary references is concerned with intravenous fluids nor with anything having to do with a patient’s veins nor more specifically with IV poles; the word “intravenous” never appears in either reference.
Both West and Dillon, the two primary references being relied upon by the Examiner, are instead keenly and solely focused on leukoreduction. As explained by West, “Leukoreduction refers to the process of removing leukocytes from blood or a blood component prior to a transfusion.”4 As is also explained by West, “leukoreduction involves the transfer of blood or a blood component from a pre-filter container to a post-filter container through a tubing line having a leukoreduction filter.”
Accordingly, those skilled in the art will know and understand that leukoreduction and the administration of intravenous fluids are utterly distinct and separate activities. As one significant example in these regards, intravenous fluids are most assuredly administered in close proximity to a patient in order to facilitate introducing the IV fluid into the patient’s vein while leukoreduction components are never tethered to the patient in any way and the process can be readily (and is preferably) carried out remotely from the patient.
Because the teachings of these references are solely directed towards leukoreduction, their teachings literally have nothing to do with intravenous poles. Accordingly, these references cannot be fairly relied upon as reading upon this feature of claim 1.
…
While the Examiner correctly recites these provisions in part, the Examiner leaves out the fact that this test applies to the preamble of a claim and not to the contents of the main body of a claim. While claim 1 ’s preamble reads “An intravenous (IV) pole assembly,” the main body of the claim goes further and specifies the aforementioned “IV pole,” “an IV pole base,” and “an IV pole coupler formed central to the base footing and that is connected to the IV pole such that the IV pole extends outwardly perpendicularly.” Accordingly, the limitations being relied upon by the applicant are found in the main body of the claim and not merely in the preamble as a possible statement of intended use.
Pursuant to the language and structure of claim 1, the claim is not merely presenting a pole that can be used for IV purposes; instead, the claim requires an IV pole.
Accordingly, the Examiner errs as a matter of law by relying upon the above-quoted analysis; it is of no relevant account whether the prior art leukoreduction carts might be “capable” of holding intravenous-fluid bags as that is not the relevant test to apply.
…
Again, the Examiner offers no citation or support for such a curious position. As a general refutation, the applicant notes that adjectives are generally understood to serve as positive limitations in claims. As one pertinent illustrative example of this axiom, see Helsinn Healthcare S.A. vs. Dr. Reddy’s Laboratories, Ltd9 where the U.S. District Court for the District of New Jersey held that the word “intravenous” when used as an adjective indeed constituted a positive limitation in the corresponding claim. Simply put, the Examiner is not free to simply dilute the limitation “intravenous” (or “IV”) to accommodate things that are not, by their very description, “intravenous”.

Response: Firstly, it should be noted that while it has been held that functional language in the preamble does not structurally limit the claim, it has also been held that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”1 As such, it is clear that the use of the term “intravenous” only limits a pole structure in such that it requires structural features 
In regards to Appellant’s specific arguments against the poles of West and Dillon, the main focus of the argument hinges on the fact that the poles in the applied references are not disclosed as supporting bags which contain intravenous fluids which are also connected to the veins of a patient, and therefore do not read on the limitation of “an intravenous/IV pole”. However, the intravenous bags are not a positively claimed element, and the only structural language pertaining to the pole itself in the claims is “a vertical intravenous pole having a bottom portion and outwardly-extending intravenous-fluid bag support arms”2. As stated above, a pole structure being limited by the term “intravenous” requires a pole having a height capable of supporting a fluid bag so that gravity can act on the fluid, and support arms being limited by “intravenous-fluid bag” requires arms that are able to interface with an aperture at the top of an intravenous-fluid bag. Both West and Dillon disclose poles that have arms which support fluid bags such that gravity drains the fluid from them3 and as such read on the claims. The use of the adjective “intravenous” does not include the added limitation that items supported by the poles are connected to the veins of a patient, and the use of “intravenous-fluid bag support arms” does not require a reference to disclose intravenous-fluid bags on the arms. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAYLOR L MORRIS/Examiner, Art Unit 3631                                                                                                                                                                                                        
Conferees:
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631 
                                                                                                                                                                                                       /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2114 II; Ex parte Masham, 2 USPQ2d 1647.
        2 Claims filed 05/05/20; Claim 9, Lines 2-3.
        3 West: [0004], [0068]; Dillon: [0007].